Citation Nr: 1105012	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected scars of the left buttock and right lower flank 
area with retained metallic foreign body in the right pelvic 
area, evaluated as noncompensably disabling prior to October 8, 
2008, and 10 percent disabling as of October 8, 2008.  

2.  Entitlement to an initial increased rating for residuals of a 
shell fragment wound to the right gluteal muscle, Muscle Group 
XVII, evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the May 2005 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for a compensable 
evaluation for the scars of his left buttock and right flank 
area, with retained foreign body in his right pelvic area.  

In June 2007, the Veteran filed a motion to advance his case on 
the Board's docket.  Such motion was granted in the following 
month.  

In July 2007, the Board denied the Veteran's claim for a 
compensable rating for this service-connected disability.  While 
the case was pending at the United States Court of Appeals for 
Veterans Claims (Court), the VA Office of General Counsel and the 
Veteran's representative filed a Joint Motion for Remand, 
received in April 2008, requesting that the Court vacate the 
Board's July 2007 denial, and remand the claim for further 
development.  In May 2008, the Court granted the motion and 
vacated the July 2007 Board decision.  

In July 2008, the Board remanded the case for further 
development.  Specifically, the Board instructed the RO to 
provide the Veteran with appropriate notice, and to schedule him 
for VA examinations in order to determine the current status of 
his service-connected scars of left buttock and right flank area 
with retained metallic foreign body in right pelvic area, 
including any joint, muscle, or neurologic impairment due to that 
disability.  The examination was completed in October 2008, and a 
copy of the VA examination report has been associated with the 
Veteran's claims file.  As a result of this development, and 
specifically by a January 2009 rating decision, the RO awarded a 
compensable evaluation of 10 percent, effective from October 8, 
2008, for this service-connected scar disorder.  

In April 2009, the Board concluded that a disability rating 
greater than 10 percent, since October 8, 2008, for the 
service-connected scars of the left buttock and right flank area 
with retained metallic fragments in the right pelvic area was not 
warranted.  In addition, the Board determined that a compensable 
evaluation for this disability, prior to October 8, 2008, was not 
warranted.  

The Veteran then appealed the Board decision to the Court.  In a 
May 2010 Order, the Court vacated the April 2009 Board decision 
and remanded the matter to the Board for development consistent 
with the parties' Joint Motion for Remand (Joint Motion).  In 
October 2010, the Board remanded the case for further development 
pursuant to the Court's Joint Motion.  The Board specifically 
instructed the RO to schedule the Veteran for another VA 
examination to determine the current nature and severity of his 
service-connected scars of the left buttock and right flank area 
with retained metallic foreign body in the right pelvic area.  In 
addition, the Board instructed the VA examiner to answer several 
questions with respect to whether the Veteran had any muscle 
impairment as a result of his service-connected disability.  The 
RO was also instructed to re-adjudicate the claim in light of the 
new evidence and to furnish the Veteran and his representative 
with an appropriate supplemental statement of the case and to 
afford him an opportunity to respond.  

In October 2010, the Appeals Management Center (AMC) initiated a 
request to have the Veteran scheduled for a VA examination.  The 
examination was completed in November 2010, and a copy of the VA 
examination report has been associated with the Veteran's claims 
file.  Unfortunately, and for the reasons discussed in further 
detail below, the Board finds that the October 2010 remand 
instructions were not fully complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance].  

Accordingly, this appeal is once again being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§7107(a)(2) (West 2002).  

REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

As previously discussed in the Introduction, the Board remanded 
the Veteran's claim in October 2010 and instructed the RO to 
schedule the Veteran for another VA examination to determine the 
current nature and severity of his service-connected scars of the 
left buttock and right flank area with retained metallic foreign 
body in the right pelvic area, to include any muscle involvement 
and impairment as a result of the shell fragment wound residuals.  
Pursuant to the Board remand, the Veteran was afforded a VA 
examination in November 2010, during which the examiner reviewed 
his claims file, interviewed him regarding his medical history, 
and conducted a physical examination of the Veteran, which 
included an evaluation of his service-connected scars.  

In the November 2010 rating decision, service connection was 
granted for residuals of the shell fragment wound to the right 
gluteal muscle, Muscle Group XVII, and evaluated as 20 percent 
disabling.  In January 2011, the Veteran's national 
representative submitted a written brief indicating that the 
Veteran wished to appeal the November 2010 rating decision and 
sought a higher disability evaluation than the 20 percent 
evaluation assigned for his service-connected shell fragment 
wound.  According to 38 C.F.R. §20.300 (2010), a Veteran must 
file his or her notice of disagreement (NOD) with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA office.  
The Board notes that the January 2011 brief was issued by the 
Veteran's representative, whose office is located at a different 
address than the VA office from which the claimant received 
notice of the November 2010 rating decision.  In addition, it is 
unclear from the January 2011 brief whether the Veteran's 
representative had any type of contact or communication with the 
Veteran to determine whether he in fact, did disagree with the 
November 2010 rating decision and wished to appeal said decision.  
As such, a remand is necessary so that the RO can clarify what 
the Veteran's intentions are, and to determine whether he does 
indeed wish to appeal the November 2010 rating decision and seek 
a higher disability evaluation than the 20 percent evaluation 
assigned.  

In addition, the Board notes that the Agency of Original 
Jurisdiction (AOJ) failed to re-adjudicate the Veteran's claim 
for an increased disability rating for his service-connected 
scars of the left buttock and right flank area with retained 
metallic fragments in the right pelvic area.  Indeed, the claim 
for residuals of the shell fragment wound to the right gluteal 
muscle, Muscle Group XVII, is the only issue addressed in the 
December 2010 Supplemental Statement of the Case (SSOC).  This 
SSOC was prematurely issued with respect to a claim for an 
increased rating for the now service-connected muscle injury as 
the Veteran had not yet expressed disagreement with the 
20 percent evaluation initially assigned to this disability.  

A review of the October 2010 remand directive reflect 
instructions to the RO to schedule the Veteran for a VA 
examination to 1) identify whether any of the Veteran's muscles 
were affected and/or impaired as a result of the shell fragment 
wound residuals; and 2) to determine the current nature and 
severity of his service-connected scars of the left buttock and 
right flank area.  In this regard, the November 2010 VA examiner 
not only discussed the Veteran's muscle injuries, but also 
discussed and conducted an evaluation of the Veteran's service 
connected scars.  However, the AOJ does not appear to have re-
adjudicated the issue of his service-connected scars in the 
December 2010 SSOC.  

According to 38 C.F.R. § 19.31(c), the AOJ will issue a SSOC if, 
pursuant to a remand by the Board, it develops the evidence or 
cures a procedure defect.  The October 2010 remand instructed the 
RO to re-adjudicate the Veteran's claim seeking an increased 
rating for his service-connected scars, after considering all the 
evidence of record.  In addition, medical evidence regarding the 
current nature of the Veteran's service-connected scars is 
considered relevant and pertinent with respect to the issue on 
appeal.  As such, another remand is required so the AOJ can re-
adjudicate the issue of the Veteran's service-connected scars and 
provide him and his representative with a copy of the SSOC if the 
decision remains adverse to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the Veteran at 
his most current address and determine 
whether he wishes to file an NOD with 
respect to the November 2010 rating 
decision.  The AMC/RO should also provide 
the Veteran with the address of the office 
where he must file his NOD in accordance 
with 38 C.F.R. § 20.300 (2010).  

2.	If and when the Veteran files his NOD, the 
AMC/RO should issue a Statement of the 
Case for the issue of entitlement to an 
initial increased rating for the service-
connected residuals of a shell fragment 
wound to the right gluteal muscle, Muscle 
Group XVII.  Only if the Veteran perfects 
an appeal should the claim be certified to 
the Board and any necessary development 
should be conducted, to include addressing 
whether an initial increased disability 
evaluation is assignable.

3.	Following completion of the above, 
re-adjudicate the issue of entitlement to 
increased disability evaluation for the 
service-connected scars of the left 
buttock and right lower flank area with 
retained metallic foreign body in the 
right pelvic area.  If the decision 
remains in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to this issue as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


